994 P.2d 792 (1999)
329 Or. 577
Bill SIZEMORE, Petitioner,
v.
Hardy MYERS, Attorney General, State of Oregon, Respondent, and
C. Peter Sorenson, Intervenor.
Tim Nashif, Petitioner,
v.
Hardy Myers, Attorney General, State of Oregon, Respondent, and
C. Peter Sorenson, Intervenor.
(SC S46984; S46985)
Supreme Court of Oregon, En Banc.
Argued and Submitted December 14, 1999.
Decided December 30, 1999.
Gregory W. Byrne, of Byrne & Associates, Portland, filed the petition for petitioner Bill Sizemore.
Kevin L. Mannix, Salem, argued the cause and filed the petition for petitioner Tim Nashif.
C. Peter Sorenson, intervenor pro se, argued the cause and filed the memoranda.
Jas. Jeffrey Adams, Assistant Attorney General, Salem, argued the cause and filed the memoranda for respondent.
PER CURIAM.
These two ballot title review proceedings, which have been consolidated for the purposes of argument and opinion, are brought under ORS 250.085(2). Petitioners are electors who timely submitted written comments concerning the content of the draft ballot title submitted to the Secretary of State and who therefore are entitled to seek review of the ballot title certified by the Attorney General. See ORS 250.085(2) (setting that requirement).
We have considered each of petitioners' arguments concerning the ballot title certified by the Attorney General. We conclude that none establishes that the Attorney General's certified ballot title fails substantially to comply with the standards for such ballot titles set out in ORS 250.035(2)(a) to (d) (1997). Accordingly, we certify to the Secretary of State the following ballot title:

DECLARES SPECIFIED HUMAN RIGHTS; CREATES COMMISSION; AUTHORIZES ADMINISTRATIVE, JUDICIAL ENFORCEMENT
RESULT OF "YES" VOTE: "Yes" vote declares specified human rights; creates commission to enforce rights through administrative, judicial processes.
RESULT OF "NO" VOTE: "No" vote rejects declaring specified human rights, creating commission; leaves existing laws, protections in place.
SUMMARY: Adopts statute declaring specified human rights, including provisions relating to torture, inhuman treatment, equal rights, "social security," health care, collective bargaining, environment, employment conditions, discrimination, disabilities, education, tolerance. Creates seven-member commission appointed by governor. Authorizes commission to: investigate complaints against persons alleged to have violated rights;

*793 hold contested case hearings; compel testimony; impose civil penalties up to $10,000 for violations; initiate court actions for civil penalty, injunction; adopt administrative rules. Authorizes suspension of occupational, professional, driving, liquor licenses, until violations cease. Other provisions.
Ballot title certified. This decision shall become effective in accordance with ORAP 11.30(10).